                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON


KEITH W. DeWITT, SR.,                       Case No. 3:16-cv-00021

       Plaintiff,                           District Judge Thomas M. Rose
                                            Magistrate Judge Sharon L. Ovington
vs.

COMMISSIONER OF THE
INTERNAL REVENUE SERVICE,

       Defendant.


       NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS AND
          ALTERNATIVE MOTION FOR SUMMARY JUDGMENT


      You are hereby notified that Defendant filed a Motion to Dismiss, or

Alternatively, for Summary Judgment on June 5, 2019. (Doc. #28). You should receive

a copy of the Motion directly from Defendant.

      Your response must be filed with the Court not later than July 1, 2019. If you fail

to file a response timely, Defendant's Motion to Dismiss or Alternative Motion for

Summary Judgment may be granted and your case dismissed.


June 6, 2019                                    s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
